 Case 2:21-cv-03409-GRB-JMW Document 12 Filed 07/23/21 Page 1 of 1 PageID #: 173




                                               July 23, 2021
VIA ECF

Hon. Gary R. Brown
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

        Re:     John Does 1-10 v Suffolk County 21 Civ. 3409 (GRB)
                Motion for Stay of the Court’s June 26, 2021 Order

Dear Judge Brown,

        I represent the plaintiffs in the above-referenced matter.

        Pursuant to Fed. R. App. P. 8(a)(1)(A), the plaintiffs are requesting that this Court stay its June
26, 2021 Order in its entirety to allow for the plaintiffs to pursue a preliminary injunction, the appeal of
such Order in the Second Circuit Court of Appeals, and any such further relief as the plaintiffs may be
entitled to pursue above.

       As the plaintiffs continue to remain under the imminent threat of loss of property, arrest, and
incarceration as set forth in Suffolk County Police Department’s form letter, timing is of the essence.
Thank you for the Court’s attention in this matter.

Sincerely,

/s
Amy L. Bellantoni




2 Overhill Road, Suite 400                    info@bellantoni-law.com                         (914) 367-0090 (t)
Scarsdale, New York 10583                     www.bellantoni-law.com                          (888) 763-9761 (f)
